Citation Nr: 9919113	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disability other than spina bifida occulta.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to August 
1961.


This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in September 
1995 by the San Juan, Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In April 1998, the 
Board, in part, remanded the question of entitlement to 
service connection for a lumbar spine disability other than 
spina bifida occulta in order to satisfy due process 
concerns.  The requested actions have been accomplished, and 
the case has been returned to the Board by the St. 
Petersburg, Florida, RO, which currently has originating 
agency jurisdiction over the veteran's case.

The Board notes that, in its April 1998 decision, it pointed 
out to the RO that, while claims for service connection for a 
throat and ear condition, a nervous condition, and right knee 
arthritis had been raised by the veteran, such claims had not 
been addressed at the RO level and were accordingly being 
referred to the RO for appropriate action.  A review of the 
veteran's claims folders does not indicate that such action 
has been undertaken, and these matters are again referred to 
the RO for action as necessary.


FINDING OF FACT

A nexus between any current lumbosacral spine disability and 
the veteran's service is not shown.


CONCLUSION OF LAW

A claim for service connection for a lumbosacral spine 
disability other than spina bifida occulta is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the clinical evidence does not 
demonstrate that any lumbosacral spine disability, other than 
spina bifida occulta, that may currently be manifested is 
etiologically or pathologically related to the veteran's 
period of active service.  See also 38 C.F.R. § 3.303(d) 
(1998).  Since service connection cannot be granted for a 
disability that is not shown to be related to service, the 
Board must accordingly find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  

In the instant case, the veteran's service medical records 
show that, during his more than 20 years of service, he was 
noted on several occasions to have complaints of back 
problems.  A February 1954 treatment record shows the 
presence of lumbar strain, while hospital records dated in 
November 1960 indicate complaints of back pain.  The report 
of his separation examination, dated in August 1961, shows 
that his spine was clinically evaluated as normal, and does 
not reference the presence of any inservice lumbar spine 
problems, or history thereof.  On a report of medical history 
prepared by him in conjunction with his service separation, 
he specifically denied having, or ever having had, any bone, 
joint or other deformity.  (The Board also notes that the 
veteran has cited a medical record, dated in August 1948, 
which he avers is evidence of inservice lower spine 
arthritis.  This record, in fact, is a form that shows that a 
negative answer was furnished with regard to whether he had a 
defect that disqualified him from overseas service, or which 
required special consideration in assignment.  The form 
indicates that if the answer to the latter question was 
affirmative, the examiner was then to identify, inter alia, 
the defect, an example of which could have been "[m]ild 
arthritis, lower spine."  This document in no way reflects 
that lower spine arthritis was actually diagnosed in August 
1948.)

Based on this evidence, the Board is of the opinion that any 
inservice lumbosacral problem experienced by the veteran was 
apparently acute and transitory, and was resolved without 
residuals.  See 38 C.F.R. § 3.303(b) (1998).  Similarly, 
post-service medical evidence dated in 1988 and thereafter 
indicates the presence of a lumbosacral disability that has 
been, for the most part, diagnosed as spina bifida occulta 
(service connection for which was the subject, inter alia, of 
the Board's April 1998 decision), but which has also been 
attributed on several occasions to other sources, such as 
anterolisthesis, spondylolisthesis, and lumbar spine 
lordosis.  It thus appears that two of the three requirements 
for a well-grounded claim as enunciated in Caluza - an 
inservice disability, and a current disability - may be 
present.  

However, it is uncontroverted that the second requirement - a 
nexus or relationship between a current disability and 
service - is not demonstrated by the medical evidence.  The 
Board must point out that the post-service medical evidence 
first indicates the presence of a low back problem in 
approximately 1988, or more than 25 years subsequent to the 
veteran's separation from service.  More significant, this 
evidence does not show that the manifestation of low back 
problems in 1988 and thereafter has been either related to 
any inservice low back problems, or attributed to service.  
Although several of the post-service records show that the 
veteran has furnished a history of low back pain since the 
mid-1940's, such allegations must be balanced against the 
clinical evidence, which is devoid of medical findings 

indicating either the presence of low back problems in the 
mid-1940's, or any relationship between any current 
disability and service.  The Court has held that, while the 
veteran is qualified to relate his symptoms, he is not 
competent, absent medical training, to render findings 
pertaining to factors requiring medical expertise, such as 
etiology or pathology.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, the veteran has not demonstrated that 
he has the requisite medical skills, and his contentions that 
any current lumbosacral problems began in service are 
unsupported conjecture that can be assigned no probative 
weight.

The Board must emphasize that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a nexus between a current disability and an 
inservice disability (or evidence that a current disability 
is related to service).  In the case at hand, the Board must 
therefore conclude that, in the absence of evidence 
demonstrating such a nexus, the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a lumbosacral spine disability other than spina bifida 
occulta could be granted, as is required under the provisions 
of 38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 

claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for a 
lumbosacral spine disability other than spina bifida occulta, 
at any time.


ORDER

A claim for service connection for a lumbosacral spine 
disability other than spina bifida occulta is not well 
grounded, and is accordingly denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

